Citation Nr: 1809162	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Georgia Army National Guard from November 1979 to March 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for a right hip disability and denied entitlement to an automobile certificate.  

In November 2014 the Board reopened the claim of service connection for a right hip disability, and remanded both matters for additional development.  In October 2016, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the appellant a VA medical examination.  The action specified in the October 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The appellant's residuals of a right hip fracture with retained internal fixation plate and screws existed prior to his service and were not aggravated beyond the natural the natural progression of the disability by an event or injury in service.  

2.  The appellant does not suffer from the service connected loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; the permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye; deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile; or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C. §§ 101, 106, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. §§ 3.102, 3.808 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The appellant is seeking service connection for a right hip disability, which he attributes to his active duty for training (ACDUTRA).  The appellant has a current diagnosis of degenerative joint disease of the right hip and is status post a 1977 right hip fracture with retained internal fixation plate and screws.  The 1980 X-rays taken during the claimant's ACDUTRA service indicated that metal hardware had been implanted in his right hip, to include a nail in the femoral head which had loosened.  Subsequent evidence suggests that the nail was later removed.  (See, e.g., January 2014 VA radiology report (which is silent for indication of any right hip internal hardware) and July 2009 VA treatment record (noting appellant's report that the nail was removed.)  However, records of right hip hardware removal have not been associated with the record, and the appellant has failed to respond to VA's request to provide details of this alleged treatment.

The appellant's sole period of military service was on ACDUTRA; he has not had any active duty service.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C. §§ 101(24),106, 1131.   

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d). 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

The appellant's service treatment records clearly show evidence of a right hip injury prior to his ACDUTRA service.  In Smith v. Shinseki, 24 Vet. App. 40, 47 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that "[a] claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection" (emphasis in the original).  The Court further held that the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply in claims based on periods of ACDUTRA.  Id. at 48.  

The appellant's examination at entry to National Guard service noted a well-healed scar on the right thigh; a hip disability was not noted at the time.  In a contemporaneous report of medical history, the appellant indicated that he had undergone surgery following a dislocation incurred playing football; he denied any history of broken bones or any other joint injury/disability.  The record clearly shows that he did not accurately describe the extent of his prior injury at entry to service.  X-rays taken during treatment in January 1980 "revealed a healed right hip fracture with a retained internal fixation nail plate device with screws in place," i.e. a pre-existing right hip disability.  (The Board notes that the extent of the appellant's prior injury would have only been apparent at entry if he had provided accurate information regarding the nature of that injury.)  Thus, to prevail on his claim (and establish Veteran status), the appellant must demonstrate that his pre-existing right hip disability was aggravated by his period of ACDUTRA service.

A claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The medical opinion evidence in this matter is in conflict.  

As noted above, the appellant suffered a right hip fracture prior to service that required surgery to install a retained internal fixation nail plate device with screws in place.  Service treatment records show that approximately six weeks into his basic training, he complained of right hip pain with standing, marching, running, or walking.  He was admitted to the hospital to rule out a possible stress fracture.  X-rays were negative for a stress fracture, but loosening of the nail in the femoral head was shown.  An old deformity of the femoral head was also noted.  It was observed that the appellant's past history of hip fracture predisposed him to stress fractures and easy trauma, and he was separated from service for failure to meet induction standards.  

Medical records from the appellant's immediate post-service period are not of record, but recent VA outpatient treatment show that he suffers from severe degenerative arthritis of the right hip. 

In March 2012, the appellant was afforded a VA examination of his right hip.  The examiner opined that it is less likely than not that the appellant's pre-existing right hip disability was aggravated beyond the natural progression of the condition by his active duty for training.  The examiner noted that there was no evidence of a stress fracture of the right hip during service and the appellant's condition improved with bed rest and he was able to ambulate with crutches with no pain.  

In a May 2013 statement submitted by the appellant, Dr. H.S. opined that the nail in the appellant's femoral head was not loose at the time he began basic training because he would not have been able to perform strenuous physical activity.  Dr. H.S. noted that as long as the nail was stable, the appellant could function normally, but once the nail became loose, he would experience pain with activity.  Dr. H.S. also opined that the loose nail damaged the Veteran's femoral head and that this is why the appellant currently has degenerative joint disease, concluding that the appellant's pre-existing hip disability was permanently aggravated by his ACDUTRA.

In June 2013, the appellant's chiropractor, B.W., opined that the nail in the femoral head could not have been loose when the appellant started his basic training, because a loose nail would have caused pain and an antalgic gait, symptoms which were not present when he was inducted.  B.W. also stated that once the nail becomes loose, the only options are leaving the nail loose, which could cause damage to the joint, or surgery, which has a risk of complications.

In August 2015, the appellant was afforded a new VA examination.  The examiner opined that while the physical demands of the appellant's service may have briefly aggravated his right hip condition, this aggravation did not alter the course of the disability.  The examiner explained that the appellant already had a deformity of the femoral head noted on an x-ray in service and such a deformity would inevitably lead to degenerative joint disease.  He concluded that the appellant's pre-existing right hip disability was not aggravated beyond its natural progression by an in-service event, injury or illness.  In June 2017, the same examiner again opined that the appellant's right hip disability, which existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  He explained that the appellant's current degenerative joint disease of the right hip is an "expected sequelae of a hip fracture" and "would have occurred if he had not been in the service."  He noted that there is no evidence of any trauma or injury to the hip in service.  He also appeared to dispute the significance of a loose nail, noting that once a fracture is healed, as the Veteran's right hip fracture was prior to service, then loosening of a nail is not inevitably problematic.  

Based on the above evidence, the Board finds that the appellant has not met his burden of demonstrating that his preexisting right hip disability worsened in service and that such worsening was beyond the natural progression of the disease.  

Even if the Board assumes, for the sake of argument, that the appellant's right hip disability underwent at least a temporary exacerbation in service, as evidenced by the appellant's symptoms of pain, antalgic gait, and loosening of a nail in his hardware, he has failed to demonstrate that his service caused a worsening of his pre-existing right hip disability beyond the natural progression of the condition.  Service treatment records do not document any specific trauma or injury to the right hip while in service and x-rays in service ruled out a stress fracture to the hip.  The appellant's complaints were relieved following a period of bed rest.  Thus, nothing in the contemporaneous medical records supports a finding that the appellant suffered an event or injury in service that permanently worsened his right hip disability beyond the natural progression of the disease.  Additionally, the August 2015/June 2017 VA examiner has explained that the appellant's pre-service right hip fracture and femoral deformity predisposed him to degenerative joint disease and that his current degenerative joint disease therefore "would have occurred if he had not been in service."  

While Dr. H.S. suggested that the loose nail noted on the appellant's in-service x-ray damaged his femoral head and that this is why he currently has degenerative joint disease, his claim appears to misstate the evidence.  While the appellant's in-service x-rays do show a deformity of the femoral head, this deformity is characterized as "old", i.e., not a condition that developed during the appellant's brief six week period of ACDUTRA.  Given that both of the appellant's experts have insisted that the loose nail in the right femoral head could not have existed at the time of the Veteran's induction, Dr. H.S. cannot then claim that this loose nail caused a condition that clearly existed before the loose nail (and the appellant's service) ever occurred.  Additionally, even assuming that the appellant did in fact have surgery post service to remove his internal hardware, there is no evidence to show that such a surgery, if it even occurred, worsened any current right hip condition.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinions of the VA medical examiners to be more probative than the appellant's experts.  While the VA examiners concede that the appellant experienced a brief aggravation of his right hip disability during his ACDUTRA- indeed, if there is one thing all the medical professionals in this case seem to agree on, it is that the appellant's decision to participate in the rigors of military training was ill-advised, given his medical history- the examiners have also made a compelling argument that the appellant's brief service did not cause any additional injury beyond the natural progression of his pre-existing disability.  They have explained that the types of injury the appellant was shown to have prior to his enlistment, including a hip fracture severe enough to require surgery and a deformity of the femoral head, are known to lead to the development of degenerative joint disease.  Thus, even without his service, the appellant would more likely than not have developed his current degenerative joint disease.  Dr. H.S. and B.W. make a compelling case that the appellant's right hip disability was aggravated by his ACDUTRA, but fail to present any compelling evidence that his current disability is worse now than it would have been otherwise, but for his service, ignoring or misstating important evidence regarding the severity of his pre-existing disability.  

As for the appellant's contentions that he had no right hip problems prior to enlistment and that after his separation from service he suffered from severe right hip problems, the Board finds that the appellant is not credible.  His failure to accurately report the nature and severity of his right hip disability prior to induction is highly probative evidence that he is willing to lie if he believes it is in his interest to do so, and the Board notes that the appellant has continued his pattern of making false or misleading statements in the present, telling VA treatment providers and examiners on multiple occasions that he fractured his right hip in service- a claim that is contradicted by the contemporaneous medical evidence.  Thus, the appellant's lay statements have no probative value and they will not be further discussed.  

For all the above reasons, entitlement to service connection for a right hip disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Automobile or Adaptive Equipment

The appellant is also seeking entitlement to automobile and adaptive equipment or for adaptive equipment. 

Under 38 U.S.C. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C. § 3901 (1)(A); 38 C.F.R. § 3.808 (b) (2017).

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C. § 3902 (b)(2); 38 C.F.R. § 3.808 (b)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Here, the appellant does not have any service-connected visual impairment or burns.  He has also not presented any evidence that a service-connected disability has resulted in the loss of use of the hands or feet or ankylosis of a knee or hip.  Accordingly, the appellant does not meet any of the criteria for a grant of an automobile or adaptive equipment or adaptive equipment only, and entitlement must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).



ORDER

Service connection for a right hip disability is denied.

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


